,d Wolf ~rJi~---
                     -·   "~-   ~




                                    8
                                     -,~ -

                   !I ELECTRONICALLY                FILF:D              Gregory s. Nieberg

                   // DOC           #:=--~~--                           gnieberg@wolfgreenfield.com
                                                                        direct dial 212.849.3383

                  ~~r FILED:-:ry---+~:O~-
                                                              'January 2, 2020

    VIA ECF and Federal Express
                                                                          So o,c\ e ~de
    The Honorable Alvin K. Hellerstein
    United States District Court
    Southern District of New York                                  {r_k#~~
    Daniel Patrick Moynihan Courthouse
    500 Pearl Street
    New York, New York 10007-1312

           Re:     AKH Vera v. The Republic of Cuba, 1:12-cv-01596-AKH

    Dear Judge Hellerstein:

            I have appeared as counsel for Interpleader Plaintiff Deutsche Bank Trust Company
    Americas ("DBTCA"). I recently departed Covington & Burling LLP. I respectfully request an
~
(
    or?er r~moving my individual appearance from the docket and from the ECF distribution list for
    1
    this action.
            My departure will not affect any pending deadlines, nor will it occasion any delay in this
    matter. Mark P. Gimbel of Covington & Burling LLP has already appeared in this action and will
    continue to represent DBTCA. I am not asserting a retaining or charging lien.



                                                               Sincerely yours,

                                                               Gregory S. Nieberg

                                                               s/ Gregory S. Nieberg


    CC:    All counsel of record (via ECF)




                   600 Atlantic Avenue, Boston. MA 02210
                                            617 .646.8000
                                                          I   405 Lexington Avenue, New York, NY 10174
                                                              212.697. 7890
                                                 www.wolfgreenftel(,1.com
